Citation Nr: 1115855	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for the residuals of a left thigh fracture due to a gunshot wound, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 1945 and from June 1948 to April 1951.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.                 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.  

In a letter from the Veteran, received in October 2008, he raised the issue of entitlement to service connection for a left knee disability, as secondary to the service-connected left thigh disability.  However, the aforementioned issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for a left knee disability, as secondary to the service-connected left thigh disability, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a left thigh fracture due to a gunshot wound are not productive of flexion of the thigh limited to 10 degrees or ankylosis.

2.  The Veteran does not have a fracture of the surgical neck of the left femur with a false joint; he also does not have a fracture of the shaft or anatomical neck of the left femur with nonunion, without loose motion, weightbearing preserved with aid of brace, or with loose motion (spiral or oblique fracture).  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the residuals of a left thigh fracture due to a gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5255, 5275 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 2006 and October 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in July 2006 and October 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the July 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." Written notice was provided in July 2006, prior to the appealed from rating decision, along with the subsequent notice provided in October 2008, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for an increased rating for the residuals of a left thigh fracture, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Board notes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the July 2006 and October 2008 letters substantially satisfy the current notification requirements for the claim for an increased rating for the residuals of a left thigh fracture.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in July 2006 and June 2010, which were thorough in nature and adequate for the purposes of deciding the claim for an increased rating for the service-connected left thigh disability.  With respect to the aforementioned claim, the Board finds that the medical evidence of record is sufficient to resolve this appeal.  The VA examinations revealed findings that are adequate for rating the Veteran's left thigh disability.  The Board recognizes that in the March 2011 Travel Board hearing, the Veteran stated that recently, his left thigh condition had worsened to the point where he could no longer do most of his yard work.  However, in response to the question as to whether the Veteran had seen his private physician in the last six months for any concerns about his left lower extremity, he replied "no."  Thus, in light of the above, VA has no further duty to provide another rating examination for the Veteran's thigh disorder.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Factual Background

The Veteran's service treatment records show that in July 1944, he was wounded from enemy machine gunfire.  Specifically, he experienced a through and through bullet wound of the left lower thigh which resulted in a compound fracture of his left femur.  He subsequently underwent a closed reduction with traction, and pins were placed in his femur.  In October 1944, he underwent additional surgery in order to remove the pins and his leg was placed in a cast.  In February 1945, the cast was removed, and in March 1945, it was determined that the fracture was clinically solid, with a one inch shortening of the left leg.         

By a December 1945 rating decision, service connection was granted for a compound, comminuted fracture of the left femur, as a residual of a gunshot wound, with deformity and injury to Muscle Group XV.  In a May 1946 rating decision, a 30 percent disability rating was assigned for the service-connected left thigh disability, effective from April 26, 1946.     

Private treatment records show that in June 2004, the Veteran sought treatment for swelling of the left thigh.  He was diagnosed with left femur osteomyelitis, with an abscess of the left thigh, and was given a six-week course of IV (intravenous) antimicrobial therapy.  The Veteran also underwent surgery for decompression and debridement of the mass, and debridement of the osteomyelitis of the femur.        

In May 2006, the Veteran requested that his service- connected left thigh disability be reevaluated for a higher rating.

A VA examination was conducted in July 2006.  The examiner stated that he had reviewed the Veteran's claims file.  The Veteran gave a history of his in-service gunshot wound to the left femur.  He indicated that in June 2004, he was diagnosed with osteomyelitis of the left femur and was prescribed antibiotics.  The Veteran noted that the pain, swelling, heat, and redness related to his osteomyelitis had resolved and he was no longer receiving treatment for the infection.  According to the Veteran, the pain level in his left hip was a one out of 10, with occasional flare-ups raising the level to a three out of 10.  The flare-ups occurred approximately once per month, lasted three to four hours, and were precipitated by walking more than 3 blocks and alleviated by rest.  The Veteran's functional impairment during flare-ups was approximately 50 percent.  He denied the use of crutches, braces, or cane.  The Veteran stated that he wore a three-quarter lift in his left shoe due to the shortening of his left leg, secondary to the gunshot wounds.  

The physical examination of the Veteran's left thigh showed no evidence of deformity, angulation, or false motion.  There was a three-quarter inch shortening of the left leg, for which the Veteran wore a shoe implant.  There was no interarticular involvement, malunion, false motion, drainage, edema, painful motion, weakness, or redness.  There was also no involvement of the left hip or knee.  The Veteran walked with a limp on the left leg, but was able to stand on his heels and toes.  There was no evidence of any callosity and the bone position was in alignment.  There was no joint involvement secondary to the gunshot wound of the left femur, and as such, no goniometer measurements were made of the left hip.  An x-ray of the Veteran's femur showed an old fracture deformity.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with a gunshot wound to the left femur with subsequent residual osteomyelitis occurring 40 years later.  

In a letter from the Veteran, received in October 2008, he stated that in 1988, he had undergone arthroscopic surgery on his left knee.  

In June 2010, the Veteran underwent a VA examination.  The examiner reported that she had reviewed the Veteran's claims file.  She noted the history of the Veteran's gunshot wound and left femur fracture, and his 2004 episode with osteomyelitis of the left femur.  In regard to the Veteran's current symptoms, he did not have any increased heat, or erythema or swelling of the muscles or bones of his left leg.  He took over-the-counter pain medications as needed in order to relieve his pain.  The Veteran denied any overt pain, but stated that he had mild "achiness" in the left femur on a daily basis.  He denied any flare-ups.  According to the Veteran, he could walk approximately one block on level ground.  The Veteran walked with a limp, but did not use a cane, crutches, walker, or a wheelchair.  He wore a brace on his left knee for left knee pain.  The Veteran had a three-quarter lift that he placed in his shoe when he walked great distances.  He indicated that he was retired.  With respect to activities of daily living, the Veteran stated that he had easy fatigability in the left leg, but he was able to eat, clothe, bathe, and drive himself.  He had calluses on both feet.  According to the Veteran, his left femur rotated outward.    

The physical examination showed that the Veteran had an antalgic gait, unassisted by cane, crutch or walker.  Examination of the left thigh showed good muscle tone and no muscle spasms or gross deformities.  There was noted to be approximately 15 to 20 degrees rotation of the left femur and slight valgus deformity of the left femur.  There was three-quarter inch shortening of the left leg.  There did not appear to be any intra-articular involvement of the left hip.  There was no evidence of malunion, drainage, edema or redness.  There were no gross deformities of the left quadriceps or biceps noted, other than small well-healed scars.  Muscle strength testing for the left quadriceps and biceps was 5/5 and normal.  The Veteran was able to stand on his heels and toes.  The examiner noted that she was unable to test lower extremity reflexes due to the Veteran's knee pain.  There was tenderness to palpation of the lateral hip.  There was decreased sensation to pinprick along the lateral left thigh.  The Veteran was able to move the left femur through the ranges of motion without pain but with easy fatigability.  X-rays of the left femur were reported to show an old healed fracture with offset at the mid femoral diaphysis.  There was bone sclerosis at the fracture site, and there was no significant angulation of the axis of the femur.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with residuals of a fracture of the left thigh due to gunshot wound.      

In October 2010, the examiner from the Veteran's June 2010 VA examination provided an addendum to the examination report.  In the addendum, the examiner stated that there was no direct involvement of the hip or knee joints due to the residuals of a gunshot wound to the left thigh.  The examiner also noted that the Veteran's range of motion of the left hip was not abnormal.  Specifically, flexion was to 105 degrees; extension was to 20 degrees; adduction was to 20 degrees; and abduction was to 30 degrees.  The examiner reported that she was unable to complete internal and external range of motion testing because of the Veteran's tenderness and pain in the left knee.  There was no additional limitation of motion through three repetitions due to pain, fatigue, weakness, incoordination, or lack of endurance.    

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  He stated that due to his service-connected left thigh disability, his left leg rotated outward and he had muscle weakness and instability.  According to the Veteran, he did not use a cane.  He noted that he wore a brace on his left knee for a left knee disability and that it did not help his thigh.    


III.  Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms what would warrant different ratings."  Hart, supra, at 509.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left thigh disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under this code section, a 30 percent rating is assigned for malunion of the femur with marked knee or hip disability.  
38 C.F.R. § 4.71a.

A 60 percent rating is assigned for nonunion of the femur without loose motion, weight bearing preserved with aid of brace or facture of the surgical neck of the femur with false joint.  Id.  

An 80 percent rating is assigned for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion.  Id.  

The Veteran maintains that his current rating is not high enough in light of the disability that the residuals of a left thigh fracture cause him.  He indicates that he has muscle weakness and fatigability in his left thigh.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Upon a review of the rating criteria in relation to the evidence of record, the Board finds that the Veteran's disability picture is best characterized by the currently assigned 30 percent disability evaluation, and that the preponderance of the evidence is therefore against the claim for a higher disability evaluation.  In this regard, the medical evidence of record does not show the Veteran to have a fracture of the surgical neck of the femur with a false joint.  The medical evidence also does not show the Veteran to have a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weightbearing preserved with aid of brace, or with loose motion (spiral or oblique fracture).  The Board observes that although the Veteran wears a brace on his left knee, he wears it for a left knee disability, not for his service-connected left thigh disorder.  In addition, although the Veteran walks with a limp, he does not use a cane, walker, wheelchair, or crutches, and he is able to stand on his heels and toes.  Moreover, in the July 2006 VA examination, there was no malunion, false motion, or weakness.  The bone position was in alignment.  Therefore, the Veteran has not been shown to have met the criteria for an increased evaluation under Diagnostic Code 5255.   

The Board has also considered whether an increased rating could be awarded under Diagnostic Codes 5251 or 5252.  In this regard, Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).  The Board notes that the Veteran is already in receipt of a 30 percent evaluation, higher than the maximum available under this code.  

Diagnostic Code 5252 relates to limitation of flexion of the thigh and a 30 percent rating is assigned for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010). Following a review of the evidence of record, the Board finds that an increased rating is not warranted under Diagnostic Code 5252.  In the June 2010 VA examination, flexion of the Veteran's left hip was to 105 degrees.  In addition, although there was fatigability, the examiner stated that there was no limitation of motion through three repetitions due to pain, fatigue, weakness, incoordination, or lack of endurance.  Thus, even when DeLuca factors such as the Veteran's reported weakness and fatigability are considered, an increased rating would not be warranted based on functional loss due to pain, weakness, fatigability, or incoordination given that his limitation of flexion is far greater than the limitation of flexion required for an increased rating, even with consideration of the DeLuca criteria.          

The Board has also considered diagnostic codes that pertain to the hip that allow for ratings higher than 30 percent, but they do not apply.  The medical evidence does not show ankylosis of the left hip joint as addressed under Diagnostic Code 5250. The medical evidence also does not show hip flail joint under Diagnostic Code 5254.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254 (2010).      

The Veteran's left thigh disability could also be rated as limitation of abduction, adduction or rotation under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Diagnostic Code 5253 provides a 10 percent rating for limitation of rotation of the thigh when a veteran cannot toe-out his affected leg more than 15 degrees.  A 10 percent rating is also warranted for limitation of adduction of the thigh when a veteran cannot cross the affected leg.  A 20 percent rating is warranted for limitation of abduction of the thigh when motion of the affected leg is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  Given that the Veteran is already in receipt of a 30 percent evaluation, higher than the maximum available under this code, an increased rating is not warranted under Diagnostic Code 5253.  

There is also no basis for a separate rating under Diagnostic Code 5253 with respect to rotation of the thigh when a veteran cannot toe-out his affected leg more than 15 degrees.  See Esteban v. Brown, 6 Vet. App. 261-62 (1994) (separate evaluations are warranted where the symptomatology for the conditions is distinct and separate).  The Board recognizes that in the June 2010 VA examination, the Veteran had slight valgus deformity of the left femur, with approximately 15 to 20 degrees rotation of the left femur.  However, the Board notes that the Veteran's service-connected left thigh disability is rated under Diagnostic Code 5255 for malunion of the femur with marked hip disability.  In determining whether a disability is "marked," consideration is made to the degree of limitation of motion.  To then apply a separate rating for limitation of rotation would result in the award of multiple ratings for the same manifestation.  The Veteran's 30 percent disability rating under Diagnostic Code 5255 already encompasses his limp and valgus deformity of the left femur.        

The Board also recognizes that in the March 2011 Travel Board hearing, the Veteran's representative testified that the Veteran had muscle weakness due to his gunshot wound to the left thigh, and as such, should be evaluated under a diagnostic code for muscle injuries.  In this regard, the evidence of record shows that the Veteran sustained an injury to Muscle Group XV following his gunshot wound to the left thigh.  Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group XV includes the muscles involved in adduction of the hip and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2010).  However, the Board observes that the current evidence of record does not show any symptomatology in relation to the Veteran's service-connected muscle injury.  In the June 2010 VA examination, muscle strength testing for the left quadriceps and biceps was 5/5 and normal.  In addition, there was good muscle tone and no muscle spasms or gross deformities.  Thus, a separate rating under Diagnostic Code 5315 is not warranted.      

With respect to whether a separate rating is warranted for the Veteran's osteomyelitis, the Board notes that under Diagnostic Code 5000, a 10 percent rating is warranted for osteomyelitis, acute, subacute, or chronic: inactive, following repeated episodes, without evidence of active infection within the last five years.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (2010).  In this regard, the Board recognizes that in June 2004, the Veteran was diagnosed with left femur osteomyelitis.  However, the Board observes that after the Veteran was given antimicrobial therapy, his osteomyelitis resolved and the evidence of record is negative for any subsequent episodes of osteomyelitis.  Thus, given that there is no evidence of repeated episodes, a separation rating for osteomyelitis is not warranted.   

The Board also recognizes that the Veteran has a leg length discrepancy due to his left thigh fracture.  However, as shown in the July 2006 and June 2010 VA examinations, his leg length discrepancy is only three-quarters of an inch.  Thus, as there is no clinical evidence that the Veteran's left leg is shortened more than one and a quarter inches, a separate compensable rating for this disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2010).

In light of the above, the Board finds that there is a preponderance of evidence against the Veteran's claim for an evaluation in excess of 30 percent for the residuals of a left thigh fracture due to a gunshot wound.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating 

The Board has also considered whether the Veteran's left thigh disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes that the Veteran's left thigh disability has not been shown objectively to interfere markedly with employment (i.e., beyond that contemplated in the assigned rating), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for submission for consideration of an extra- schedular rating is not met.










ORDER

Entitlement to a rating in excess of 30 percent for the residuals of a left thigh fracture due to a gunshot wound, is denied.  











____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


